        Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL DE LUNA HERNANDEZ,                                          18-cv-03919-AJN
individually and on behalf of others similarly
situated,                                                     SETTLEMENT AGREEMENT
                                                                       AND
Plaintffi                                                            RELEASE

-against-

 crry    CATERTNG CAFE rNC. (D/B/A CITY
 CATERING CAFE FID/BIA BISTRO
 CATERERS), JOHN DOE CORP. I (D/B/A
 CITY CATERING CAFE FIDIB/A BISTRO
 CATERERS), NICHOLAS CASTICLIANO                 ,
 GEORGE JAMISON and LEON MOORE,




        This Settlement Agreement and Release of Claims ("Agreement") is entered into by and
among PlaintiffDaniel De Luna Hernandez ("Plaintiff) on the one hand, City Catering Caf6,
Inc. (d/b/a City Catering Caf6),), ("Defendant Corporations"), Nicholas Castigliano, George
Jamison, and Leon Moore ("Individual Defendants"), (collectively, "Defendants"), on the other
hand.

         WHEREAS, Plaintiff alleges that he worked for Defendants as an employee; and

        WHEREAS, a dispute has arisen regarding Plaintiffs alleged employment and the terms
thereof which dispute has resulted in the filing of an action in the United States District Court
for the Southern Dishict of New York, Civil Action No: 18-cv-3919-AJN (hereinafter "the
Litigation"), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

         WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

        WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

       NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

         l.
          Payment: Defendants shall pay or cause to be paid to Plaintifl subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of



t23l r96.r
        Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 2 of 7



any and all claims or potential claims PlaintiffMendez may have against Defendants through the
Effective Date of this Agreemen! including all counsel fees and costs incuned by Plaintifi the gross sum
ofEighteen Thousand Dollars and No Cents ($18,000.00) (the "Settlement Amount") to be paid to Plaintiff
as   follows:
                                 (a)
                                   One check made payable to "Daniel de Luna Hernandez" in
the amount of Twelve Thousand Dollars ($12,000); and

                                 O)        3.One check made payable to "Michael Faillace &
Associates, P.C." in the amount of Six Thousand Dollars ($6,000), which shall represent Plaintiffs
alleged attomeys' fees, costs, and expenses and be reported on an IRS Form 1099.

                                 (c)         The above payments shall be made within thirty (30) days
of Court approval of the parties' settlement agreement. IfnopaymortismadebytheDefendantwithin
the ten (10) day gnce period, tlre Plaintiffmay claim defalr However, the Defendanb may cue such default
witlroutpenaltyofanykindwithinfive(5)businessdaysofreceiptofnoticeofsuchdefaultfromPlaintiffscounsel
to be sent by e-mail to Defendants' counsel at tam.lopresto@hoffinarurlegal.com


        2. Release and Covenant -Not To Sue: Plaintiff hereby irrevocably and
unconditionally releases from and forever discharges and covenant not to sue Defendants, and for
each of them, their lreirs, successors, assigns, affiliates, parent organizations, subsidiaries,
directors, owners, shareholders, members, agents, attorneys, legal representatives and managers
any and all charges, complaints, claims, causes of action, suits, debts, liens, confracts, rights,
demands, controversies, losses, costs and or expenses, including legal fees and any other liabilities
of any kind or nature whatsoever, known or unknown, suspected or unsuspected, whether fixed or
contingent (hereinafter referred to as "claim" or "claims") which Plaintiff at any time has, had,
claims or claimed to have against Defendants relating to, or in connection with, any claims under
the Fair Labor Standards Act ("FLSA"); any claims under the New York Labor Law ("NYLL");
any claims under the New York Codes, Rules and Regulations, Articles 6, of the New York Labor
Law; any claims under the any other federal, state or local wage and hour law; any claims for
reimbursement, wages, vacation or other leave time through; any Department of Labor claims as
of the Effective Date of this Agreement (which shall be the date that the Court approves the terms
of the Agreement). Similarly, Defendants release and discharge Plaintifffrom any and all known
claims, and liabilities of any kind that they have, had or claimed to have against Plaintiffrelating
or in connection with, any claims under the Fair Labor Standards Act ("FLSA"); any claims under
the New York Labor Law ("NYLL"); any claims under the New York Codes, Rules and
Regulations, Articles 6, ofthe New York Labor Law; any claims under the any other federal, state
or local wage and hour law; any claims for reimbursement, wages, vacation or other leave time
through; any Department of Labor claims as of the Effective Date of this Agreement (which shall
be the date that the Court approves the terms of the Agreement).

         3.     No Admission of Wronedoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, conffact, right or order.

         4.    Modification of the Aereement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff and Defendants.
      Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 3 of 7



        5.    AcknowledCments: Plaintiff and Defendants acknowledge that they are not
relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

        6.     Notices:       Notices required under this Agreement shall be in writing and shall
be deemed given on the first business day following first-class mailing and electronic hansmission
thereof, Notice hereunder shall be delivered to:


       To Plaintiff,

       Michael Faillace, Esq.
       Mrcsanl Ferutnce & AssocrerEs, P.C.
       60 East 42nd St. Suite 4510
       New York, NY 10165
       Tel: (212) 317-1200
       Fax: (212) 317-1620
       Email: michael@faillacelaw.com

       To Defendants

       Tram LoPresto
       450 Seventh Avenue
       suite 1400
       New York, New York 10123
       Email: tram.lopresto@hoffmannlegal.com

        7.     Goveming Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southem District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement.

        8.       Enforceabilitv: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff agrees to promptly execute a release, waiver
and/or covenant that is legal and enforceable.

        9.   Relgase Ngtificatio4: Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiff acknowledges that they have
consulted with Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff
acknowledges that it is his choice to waive any potential claims in return for the benefits set forth
herein and that each of them made this decision after careful thought and a reasonable period of
      Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 4 of 7



time to consider this Agreement, and after an opportunity to consult with their attorneys. Plaintiff
Mendez.confirms that this Settlement Agreement and Release has been translated to him in
Spanish and that he understands the terms of this Agreement and that he is signing this Agreement
voluntarily.

        10.    Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsirnile transmission.




PLAINTIFF:


By:                                                           Date:
                          HERNANDEZ



DEFENDANTS:


By:                                                            Date:
      CITY CATERING CAFE INC.

By:                                                            Date:
      NICHOLAS CASTIGLI.ANO

By:                                                            Date:
      GEORGE JAMISON,

By:                                                            Date:
      LEON MOORE
Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 5 of 7
          Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 6 of 7




                                                                                  Plaintifl
                                                            to consult with their attorneys.
tinre to consider this Agreenrent, and after an oppornrniry
                                                    R"i"*te has been translated to him in
Mendez confinns that this Setilement Alreement u,rd
                                                                and that he is signing this Agreement
ipurrirr, anel rhat he understands the rerms Jf this Agreenrent
voluntarily.

               Counrcrparts: To signifu their agreement to the terms of this Agreemcnt
                                                                                                  and
       10.                                                                          their
Release, the parties haie executed this Agreement on    the date set forth opposite       signatures,
                                                                     more counterparts and each of
which upp*"i below, This Agreement nlay be executed in two or
.,urt               tbr all purpor"r, shall be deemed to be an original but all of such counterpads
together shail constirute bui one and the same ilstrument, binding upon all
      "o*r.{pafis,                                                                   parties hereto,
noi*ithrrunding that all of such parties may not have executed         the same   counte{part.   This
agreement may also be executed by facsimile fransmission.




PLAINfiFF:


                                                              Date:
     DANIEL DE LUNA I{ERNANDEZ




                                                                Date:   7-r o.- l cl
                                                               Date:



                                                                Date;
     GEORGE            ON,

                                                                Date:         - lo-- l
    LEON
        Case 1:18-cv-03919-JLC Document 49-1 Filed 07/12/19 Page 7 of 7




tirne to consider this Agreeinent, and after an opporturnity to consult with their attornoys. Ptaintiff
Mendez continns that this Settlement Agreement and Release has been translated to him in
Spanish and that hc understands the terms of this Agreement and that he is signing this Agrcement
voluntarily"

        10.     Counterparts: To signily their agreement to thc tcrms of this Agreement and
Release, the parties have executed this Agreement orr the date set forth opposite their signaturcs,
r.vhich appear Lrelorv. This Agreement may be executed in two or more counterperts and each of
such counter?arts. tbr all purposes, shall be deened to be an original but all of such counterparts
together shail constitute bul one and the sams instrrment, binding upon all parties hereto,
nofwithstanding that all of such parties may not have executed the samc countcrpart. This
agreem.ent may also be executed by facsimile transmission.




PLAINTIFF:


By:                                                            Date:
      DAMEL DE LUNA HER.NANDEZ



DEFENDANTS:


By:                                                             Date:
      CITY CA                    INC

By                                                              Date:         t(
      NTCHOLAS

By:                                                             Date:
      GEORGE JAMISON.

tsy                                                             Date
      LEON MOORE
